In this will contest, the widow of the- deceased and the executor named in the will, *952the proponent thereof, appeal from an order made by the Surrogate’s Court of Suffolk County granting the application of the respondent to withdraw motions theretofore made, which motions were to amend objections nunc pro 'tuno and to examine the widow as an adverse party, and granting the application of the contestant to amend further his objections nunc pro tunc. Order affirmed, without costs. No opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.